Case 4:16-cv-03484 Document 61 Filed on 02/06/19 in TXSD Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                               February 06, 2019
                                                               David J. Bradley, Clerk
Case 4:16-cv-03484 Document 61 Filed on 02/06/19 in TXSD Page 2 of 2
